





Exhibit 10.1
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is entered into this 14th day of
December, 2017 effective as of the 31st day of July, 2017 (the “Effective
Date”), between UniFirst Corporation, a Massachusetts corporation (the
“Company”), and Steven S. Sintros (the “Executive”).
WHEREAS, the Board of Directors of the Company (the “Board”) unanimously
approved the appointment of the Executive as President and Chief Executive
Officer of the Company as of the Effective Date; and
WHEREAS, the Company desires to retain the services of the Executive and the
Executive desires to be employed by the Company, all upon the terms and
conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1.Term, Position and Duties. The term of this Agreement shall commence on the
date hereof and end on the third anniversary of the date hereof unless
terminated prior to such date in accordance with the terms of this Agreement.
The Executive agrees to serve as the Chief Executive Officer and President of
the Company and shall have supervision and control over and responsibility for
the day‑to‑day business and affairs of the Company and shall have such other
additional powers and duties as may from time to time be prescribed by the
Board. The Executive shall devote his full working time and efforts to the
business and affairs of the Company. The Executive shall also serve as a member
of the Board as a Class II Director until the next annual meeting of the
Company’s stockholders at which directors are elected by the Company’s
stockholders. During the term of this Agreement, the Executive shall be
nominated as a candidate for re-election as a member of the Board in accordance
with the Company’s organizational documents. The Executive agrees that he will
receive no additional compensation as a member of the Board and will resign from
the Board, and all committees thereof, if applicable, upon termination of his
employment hereunder.


2.Compensation and Related Matters.
(a)Base Salary. The Executive’s initial annual base salary under this Agreement
shall be $500,000 beginning as of the Effective Date through the end of the
Company’s 2018 fiscal year (“Fiscal 2018”). Thereafter, the Executive’s base
salary shall be reviewed annually in a manner that is consistent with the
Company’s usual practices for senior executives as determined by the
Compensation Committee of the Board.
(b)Incentive Cash Compensation. The Executive shall be entitled to participate
in the Company’s executive cash bonus plan and CEO Cash Incentive Bonus Plan as
determined by the Compensation Committee of the Board. The CEO Cash Incentive
Bonus Plan is set forth on Appendix A hereto. For Fiscal 2018, the Executive’s
target cash bonus shall be 67% of his Fiscal 2018 base salary, with the actual
amount to be determined in the discretion of the Compensation Committee based on
Company and individual performance, broken out as follows: the Executive shall
be entitled to a bonus of up to (1) 34% of his base salary under the Executive
Bonus Plan, (2) 20% of his base salary under the CEO Cash Incentive Bonus Plan
and (3) 13% of his base salary based on his achievement of certain MBOs to be
established by the Compensation Committee.
(c)Annual Equity Awards. The Executive shall be entitled to participate in the
Company’s long-term equity incentive program as determined by the Compensation
Committee of the Board. For Fiscal 2018, the Executive shall be entitled to
receive a target equity award of $1,000,000, with (1) 50% of such equity award
in the form of restricted stock units that vest over a 5-year period, which
shall be granted to the Executive pursuant to a Restricted Stock Unit Award
Agreement substantially in the form attached hereto as Exhibit A (the
“Time-Based RSU Agreement”), (2) 25% of such equity award in the form of
stock-settled stock appreciation rights that vest over a 5-year period, which
shall be granted to the Executive pursuant to a Stock Appreciation Right Award
Agreement substantially in the form attached hereto as Exhibit B (the “SAR
Agreement”), and (3) 25% of such equity award in the form of performance based
restricted stock units, which shall be granted to the Executive pursuant to a
Restricted Stock Unit Award Agreement substantially in the form attached hereto
as Exhibit C (the “Performance-Based RSU Agreement”).
(d)Other Benefits. The Executive shall be entitled to continue to participate in
or receive benefits and perquisites consistent with those participated in or
received by other senior executives at the Company.







--------------------------------------------------------------------------------





3.Termination. The Executive’s employment hereunder may be terminated without
any breach of this Agreement under the following circumstances:
(a)Death. The Executive’s employment hereunder shall terminate upon his death.
(b)Disability. The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement, with or without reasonable
accommodation, for a period of 270 days (which need not be consecutive) in any
12-month period. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Executive to whom the Company has no reasonable objection as to
whether the Executive is so disabled or how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue. Nothing in this Section 3(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.
(c)Termination by Company for Cause. Notwithstanding any other provision of this
Agreement, the Company may terminate the Executive’s employment hereunder for
Cause by a vote of the Board at a meeting of the Board called and held for such
purpose at which the Executive is present and given an opportunity to be heard.
For purposes of this Agreement, “Cause” shall mean: (i) the commission by the
Executive of any felony or a misdemeanor involving moral turpitude, deceit,
dishonesty or fraud, or any conduct by the Executive that would reasonably be
expected to result in material injury or significant reputational harm to the
Company if he were retained in his position; (ii) continued non-performance by
the Executive of a material portion of his duties hereunder (other than by
reason of the Executive’s physical or mental illness, incapacity or disability)
which has continued for more than 30 days following written notice of such
non-performance from the Board; (iii) a breach by the Executive of any of the
provisions contained in Section 6 of this Agreement; or (iv) failure to
cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the Company
to cooperate, or the willful destruction or failure to preserve documents or
other materials known to be relevant to such investigation or the inducement of
others to fail to cooperate or to produce documents or other materials in
connection with such investigation.
(d)Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.
(e)Termination by the Executive With Good Reason. The Executive may terminate
his employment hereunder at any time with Good Reason. For purposes of this
Agreement “Good Reason” shall mean that the Executive has complied with the
“Good Reason Process” (hereinafter defined) following either of a (i) material
diminution in the Executive's duties, authority and responsibilities or a (ii)
material change in the geographic location of the headquarters of the Company at
which the Executive provides services to the Company (in either case, a “Good
Reason Condition”). Such termination shall be deemed a termination by the
Company without Cause and shall be treated in accordance with Section 4(b)
herein, provided that the Executive has complied with the Good Reason Process.
Good Reason Process shall mean that:
(1)the Executive reasonably determines in good faith that a Good Reason
Condition has occurred;
(2)the Executive notifies the Company in writing of the occurrence of the Good
Reason Condition within 60 days of the occurrence of such condition;
(3)the Executive cooperates in good faith with the Company's efforts, for a
period not less than 30 days following such notice (the “Cure Period”), to
remedy the Good Reason Condition;
(4)notwithstanding such efforts, the Good Reason condition continues to exist;
and
(5)the Executive terminates employment within 60 days after the end of the Cure
Period. If the Company cures the Good Reason Condition during the Cure Period, a
Good Reason Condition shall be deemed not to have occurred.


4.Compensation Upon Termination.
(a)Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) any earned but unpaid base salary,
incentive compensation earned but not yet paid, unpaid expense reimbursements,
accrued but unused vacation and any vested benefits the Executive may have under
any employee benefit plan of the Company (the “Accrued Benefit”) on or before
the Executive’s date of termination, or in the case of termination pursuant to
Section 4(b), the date that is 30 days after





--------------------------------------------------------------------------------





the date on which a written notice of termination is communicated by the Company
to the Executive (the “Date of Termination”).
(b)Termination by the Company Without Cause or by the Executive for Good Reason.
If the Executive’s employment is terminated by the Company without Cause as
provided in Section 3(d) or by the Executive for Good Reason as provided in
Section 3(e), then the Company shall, through the Date of Termination, pay the
Executive his Accrued Benefit. In addition, subject to the Executive signing a
general release of claims in favor of the Company and related persons and
entities in a form and manner mutually satisfactory to the Company and the
Executive (the “Release”) within the 21-day period following the Date of
Termination and the expiration of the seven-day revocation period for the
Release, the Company shall pay the Executive the following amounts (the
“Severance Amount”): (i) a pro-rated cash bonus, if any, earned by the Executive
for the fiscal year in which the Date of Termination occurs as determined by the
Compensation Committee of the Board (unless such pro-rated cash bonus is
determined to be earned but unpaid incentive compensation for purposes of the
Accrued Benefit, in which case such pro-rated cash bonus shall not be paid in
addition to the payment of such incentive compensation) and (ii) an amount equal
to two times the sum of (i) Executive’s base salary then in effect on the Date
of Termination plus (ii) the target cash bonus for the fiscal year in which the
date of termination occurs. Subject to the Executive signing the Release within
the 21-day period following the Date of Termination and the expiration of the
seven-day revocation period for the Release, the Company shall pay the cost to
continue the Executive’s insurance benefits (medical and dental) under the
Consolidated Omnibus Budget Reconciliation Act (COBRA) for a period of 24
months, or until he becomes eligible to receive insurance benefits from a new
employer, if sooner. The Severance Amount shall be paid out in substantially
equal installments in accordance with the Company’s payroll practice over 24
months, beginning on the first payroll date that occurs 30 days after the Date
of Termination. Solely for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), each installment payment is considered a
separate payment. Notwithstanding the foregoing, if the Executive breaches any
of the provisions contained in Section 6 of this Agreement, all payments of the
Severance Amount shall immediately cease.


5.Section 409A.
(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.
(b)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.
(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A‑1(h).
(d)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
(e)The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.





--------------------------------------------------------------------------------





6.Confidential Information, Noncompetition and Cooperation.
(a)Confidential Information. As used in this Agreement, “Confidential
Information” means trade secrets and other confidential information belonging to
the Company which is of value to the Company in the course of conducting its
business and the disclosure of which could result in a competitive or other
disadvantage to the Company. Notwithstanding the foregoing, Confidential
Information does not include information in the public domain, unless due to
breach of the Executive’s duties under Section 6(b).
(b)Confidentiality. The Executive understands and agrees that the Executive’s
employment creates a relationship of confidence and trust between the Executive
and the Company with respect to all Confidential Information. At all times, both
during the Executive’s employment with the Company and after its termination,
the Executive will keep in confidence and trust all such Confidential
Information, and will not use or disclose any such Confidential Information
without the written consent of the Company, except as may be necessary or
convenient in the ordinary course of performing the Executive’s duties to the
Company.
(c)Documents, Records, etc. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Company or are produced
by the Executive in connection with the Executive’s employment will be and
remain the sole property of the Company. The Executive will return to the
Company all such materials and property as and when requested by the Company. In
any event, the Executive will return all such materials and property immediately
upon termination of the Executive’s employment for any reason. The Executive
will not retain with the Executive any such material or property or any copies
thereof after such termination.
(d)Noncompetition and Nonsolicitation. During the Executive’s employment with
the Company and for 24 months thereafter, regardless of the reason for the
termination, the Executive (i) will not, directly or indirectly, whether as
owner, partner, shareholder, consultant, agent, employee, co-venturer or
otherwise, engage, participate, assist or invest in any Competing Business (as
hereinafter defined); (ii) will refrain from directly or indirectly employing,
attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Company (other than
terminations of employment of subordinate employees undertaken in the course of
the Executive’s employment with the Company); and (iii) will refrain from
soliciting or encouraging any customer or supplier to terminate or otherwise
modify adversely its business relationship with the Company. The Executive
understands that the restrictions set forth in this Section 6(d) are intended to
protect the Company’s interest in its Confidential Information and established
employee, customer and supplier relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for this purpose. For purposes of
this Agreement, the term “Competing Business” shall mean a business which is
competitive with any business which the Company or any of its subsidiaries is
conducting on the Date of Termination. Notwithstanding the foregoing, the
Executive may own up to one percent (1%) of the outstanding stock of a publicly
held corporation which constitutes or is affiliated with a Competing Business;
provided, however, that in no event will the Executive directly acquire
following the Date of Termination any shares of the outstanding common stock of
Aramark or Cintas Corporation.
(e)Injunctive Relief. The Executive acknowledges that the restrictions contained
in this Section 6, in view of the nature of the business in which the Company is
engaged, are reasonable and necessary to protect the legitimate interests of the
Company. The Executive understands that the remedies at law for his violation of
any of the covenants or provisions of this Section 6 will be inadequate, that
such violations will cause irreparable injury within a short period of time, and
that the Company shall be entitled to preliminary injunctive relief and other
injunctive relief against such violation. Such injunctive relief shall be in
addition to, and in no way in limitation of, any and all other remedies the
Company shall have in law and equity for the enforcement of those covenants and
provisions.


7.Integration. This Agreement, together with the Time-Based RSU Agreement, the
SAR Agreement and the Performance-Based RSU Agreement, constitutes the entire
agreement between the parties with respect to the subject matter hereof and
thereof and supersede all prior agreements between the parties concerning such
subject matter.


8.Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.


9.Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.


10.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.


11.Notices. Any notices, requests, demands and other communications provided for
by this Agreement shall be sufficient if in writing and delivered in person or
sent by a nationally recognized overnight courier service or by registered or





--------------------------------------------------------------------------------





certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.


12.Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.


13.Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth.


14.Successor to Company. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. The Executive consents
to any assignment of this Agreement by the Company. Failure of the Company to
obtain an assumption of this Agreement at or prior to the effectiveness of any
succession shall constitute a termination of the Executive’s employment without
Cause.


15. Counterparts. This Agreement may be executed in separate counterparts, each
of which when so executed and delivered shall be taken to be an original but
such counterparts shall together constitute one and the same document.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.
 
 
UNIFIRST CORPORATION


 
By:
/s/ Raymond C. Zemlin
 
 
Raymond C. Zemlin
 
 
Chairman of the Board of Directors
 
 
 
 
 
EXECUTIVE


 
 
/s/ Steven S. Sintros
 
 
Steven S. Sintros








--------------------------------------------------------------------------------













Exhibit A


Restricted Stock Unit Award Agreement


[Filed as Exhibit 10.2 to the Company’s Current Report on Form 8-K on December
20, 2017]





--------------------------------------------------------------------------------







Exhibit B


Stock Appreciation Right Award Agreement


 
[Filed as Exhibit 10.4 to the Company’s Current Report on Form 8-K on December
20, 2017]





--------------------------------------------------------------------------------







Exhibit C


Restricted Stock Unit Award Agreement


[Filed as Exhibit 10.3 to the Company’s Current Report on Form 8-K on December
20, 2017]





--------------------------------------------------------------------------------







Appendix A


UNIFIRST CORPORATION
CEO CASH INCENTIVE BONUS PLAN
I.
Purpose

The purpose of the UniFirst Corporation CEO Cash Incentive Bonus Plan (the
“Plan”) is to establish a program of incentive compensation for the Chief
Executive Officer of the Company (the “CEO”). The Plan provides additional
annual incentives to the CEO, contingent upon meeting certain corporate goals.
II.
Definitions

“Board” means the Board of Directors of the Company.
“Bonus Award” means the award, as determined by the Committee, to be granted to
the CEO on an annual basis. As used herein, annual means that no more than one
Bonus Award shall be granted with respect to any fiscal year or portion thereof.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee of the Board.
“Company” means UniFirst Corporation.
“Employment Agreement” means the Employment Agreement between the CEO and the
Company.
“162(m) Bonus Award” means a Bonus Award that is intended to qualify for the
performance-based compensation exception to Section 162(m) of the Code, as
further described in Article VI.
“Performance Criteria” means objective performance criteria established by the
Committee with respect to 162(m) Bonus Awards. Performance Criteria shall be
measured in terms of any one or more of the following objectives, as such
objectives relate to Company-wide objectives: (i) market value; (ii) book value;
(iii) earnings per share; (iv) market share; (v) operating profit; (vi) net
income; (vii) cash flow; (viii) return on capital; (ix) return on assets; (x)
return on equity; (xi) margins; (xii) shareholder return; (xiii) sales or
revenue; (xiv) operating margin; (xv) operating margin as adjusted by objective
measurements; (xvi) earnings before interest, taxes, depreciation and
amortization; (xvii) net sales; or (xviii) balance sheet measurements.
Each grant of a 162(m) Bonus Award shall specify the Performance Criteria to be
achieved, a minimum acceptable level of achievement below which no payment or
award will be made, a maximum award level and a formula for determining the
amount of any payment or award to be made, if any, if performance is at or above
the minimum acceptable level but falls short of full achievement of the maximum
Performance Criteria.
If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Performance
Criteria to be unsuitable, the Committee may modify such Performance Criteria,
in whole or in part, as the Committee deems appropriate and equitable; provided,
however, that no such modification shall be made if the effect would be to cause
a 162(m) Bonus Award to fail to qualify for the performance-based compensation
exception to Section 162(m) of the Code. In addition, at the time performance
goals are established as to a 162(m) Bonus Award, the Committee is authorized to
determine the manner in which the Performance Criteria related thereto will be
calculated or measured to take into account certain factors over which the CEO
has no control or limited control, including changes in industry margins,
general economic conditions, interest rate movements, changes in levels of
measurable losses, costs or expenses and changes in accounting principles.
“Performance Period” means the period during which performance is measured to
determine the level of attainment of a Bonus Award.





--------------------------------------------------------------------------------





III.
Administration

The Committee, in its sole discretion, will establish the award amounts which
may be earned by the CEO (which may be expressed in terms of dollar amount,
percentage of salary or any other measurement), establish goals for the CEO with
respect to the award (which may be objective or subjective, and based on
individual or Company performance), calculate and determine the CEO’s level of
attainment of such goals, and calculate the Bonus Award for the CEO based upon
such level of attainment.
Except as otherwise herein expressly provided, full power and authority to
construe, interpret, and administer the Plan shall be vested in the Committee,
including the power to amend or terminate the Plan. The Committee may at any
time adopt such rules, regulations, policies, or practices as, in its sole
discretion, it shall determine to be necessary or appropriate for the
administration of, or the performance of its respective responsibilities under,
the Plan. The Committee may at any time amend, modify, suspend, or terminate
such rules, regulations, policies, or practices.
IV.
Bonus Awards

It is expected that the Committee, based upon information to be supplied by
management of the Company, will establish for the CEO for each Performance
Period a minimum, target and maximum award and goals relating to Company and
will communicate such award levels and goals to the CEO prior to or during the
Performance Period for which such award may be made. Bonus Awards will be earned
by the CEO based upon the level of attainment of his goals during the applicable
Performance Period. As soon as practicable after the end of the applicable
Performance Period, the Committee shall determine the level of attainment of the
goals and the amount of the Bonus Award payable to the CEO.
V.
Payment of Bonus Awards

Bonus Awards earned during any Performance Period shall be payable as soon as
practicable following the end of such Performance Period and the determination
of the amount thereof shall be made by the Committee. Payment of Bonus Awards
shall be made in the form of cash. Bonus Award amounts earned but not yet paid
will not accrue interest.
VI.
162(m) Bonus Awards

Unless determined otherwise by the Committee, each Bonus Award awarded under the
Plan shall be a 162(m) Bonus Award and will be subject to the following
requirements, notwithstanding any other provision of the Plan to the contrary:
1.
No 162(m) Bonus Award may be paid unless and until the shareholders of the
Company have approved the Plan (and to the extent required by Section 162(m) of
the Code, re-approved the Plan) in a manner that complies with the shareholder
approval requirements of Section 162(m) of the Code.

2.
A 162(m) Bonus Award may be made only by a Committee that is comprised solely of
not less than two directors, each of whom is an “outside director” (within the
meaning of Section 162(m) of the Code).

3.
The performance goals to which a 162(m) Bonus Award is subject must be based
solely on Performance Criteria. Such performance goals, and the minimum, target
and maximum Bonus Award payable upon attainment thereof, must be established by
the Committee within the time limits required in order for the 162(m) Bonus
Award to qualify for the performance-based compensation exception to Section
162(m) of the Code.

4.
No 162(m) Bonus Award may be paid until the Committee has certified the level of
attainment of the applicable Performance Criteria.

5.
The maximum amount of a 162(m) Bonus Award under this Plan for any Performance
Period is $2,000,000.

VII.
Reorganization or Discontinuance

The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from merger, consolidation or
other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company. The Company will make appropriate provision for the preservation of the
CEO’s rights under the Plan in any agreement or plan which it may enter into or
adopt to effect any such merger, consolidation, reorganization or transfer of
assets.
VIII.
Non-Alienation of Benefits

The CEO may not assign, sell, encumber, transfer or otherwise dispose of any
rights or interests under the Plan except by will or the laws of descent and
distribution. Any attempted disposition in contravention of the preceding
sentence shall be null and void.
IX.
Taxes

The Company shall deduct from all amounts paid under the Plan all federal,
state, local and other taxes required by law to be withheld with respect to such
payments.





--------------------------------------------------------------------------------





X.
Termination of Employment

In the event the CEO’s employment with the Company is terminated for Cause (as
defined in the Employment Agreement), then any outstanding Bonus Award will be
terminated and no portion of it will be paid to the CEO. If the CEO’s employment
with the Company is terminated without Cause or by reason of the CEO’s death or
Disability (as defined in the Employment Agreement), then any outstanding Bonus
Award will remain in effect and a portion (based on the percentage of the
applicable Performance Period during which the CEO was employed by the Company)
of any amount earned thereunder based on the Company’s achievement of any
Performance Criteria will be payable to the CEO.
XI.
Unfunded Plan

The CEO shall have no right, title, or interest whatsoever in or to any
investments that the Company may make to aid it in meeting its obligations under
the Plan. Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between the Company and the CEO. To the extent that any
person acquires a right to receive payments from the Company under the Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Company. All payments to be made hereunder shall be paid from the general
funds of the Company and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts.
The Plan is not intended to be subject to the Employee Retirement Income
Security Act of 1974, as amended.
XII.
Governing Law

The terms of the Plan and all rights thereunder shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without reference to principles of conflict of laws.
XIII.
Other Compensation

Neither the establishment of this Plan nor the grant of a Bonus Award pursuant
to this Plan shall constitute an amendment to or otherwise modify the Employment
Agreement or otherwise prevent the Company from establishing other compensation
plans or arrangements or making awards to the CEO pursuant to such other plans
or arrangements.
XIV.
Effective Date

The original effective date of the Plan is December 5, 2012.


Amended: April 2, 2013
Amended: December 14, 2017









